DETAILED ACTION
The applicant’s amendment filed on November 16, 2021 has been entered.

Allowable Subject Matter
Claims 20-24, 26, 28, 39-42 are allowable

Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
In response to the applicant's remarks and claim amendments made in the applicant’s amendment filed on 11/16/ 2021, and upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims, as amended, are allowable.

Referring to claims 20-24, 26, 28, 39-42, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in independent claim 20; the limitations “An explosion-proof assembly (20) comprising: an explosion-proof housing that separates a space from an atmosphere that is at risk for an explosion, said explosion-proof housing having….said at least one bushing part (24) being immovably arranged on the housing wall portion against movement in the longitudinal portion (L), a single connecting body (23) having a connection portion (30) made of a plastically deformable material containing metal and being plastically deformed into inwardly pressing relation to the at least one conductor (22) for connecting the connecting body (23) to the conductor device (21) in a frictionally 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH H PAGHADAL whose telephone number is (571)272-5251.  The examiner can normally be reached on 7:00AM-4:00PM, Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the 
                                                                                                                                                                                                /PARESH PAGHADAL/Primary Examiner, Art Unit 2847